UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6122



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEROME WALDEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CR-95-63)


Submitted:   May 20, 2005              Decided:     September 7, 2005


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Walden, Appellant Pro Se. David John Novak, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jerome Walden seeks to appeal the district court’s order

denying relief on his motion under Fed. R. Civ P. 60(b) following

denial of his 28 U.S.C. § 2255 (2000) motion.      An appeal may not be

taken from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363, 370 (4th

Cir. 2004).   A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2)(2000).     A prisoner satisfies this standard

by demonstrating that reasonable jurists would find that his

constitutional   claims   are   debatable   and   that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Walden has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

          In accordance with United States v. Winestock, 340 F.2d

200, 206-08 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003), we

have also construed Walden’s notice of appeal and informal brief as

an application for authorization to file a successive § 2255 motion

under 28 U.S.C. § 2244 (2000).     We deny such authorization because


                                 - 2 -
Walden does not allege newly discovered evidence or a new rule of

constitutional law made retroactive to cases on collateral review

by the Supreme Court.   Id.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -